Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent on 01/08/2022 is vacated in favor of this office action.

Restriction/Election

Claims 1-20 are pending in the Application. Applicant elected Group II without traverse. Claims 15-20 will be examined. Claims 1-14 are withdrawn.

35 U.S.C. 112(b) second paragraph

Claims 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claimthe subject matter which the
inventor ora joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the
invention.

The term “about 2% to about 20%” in claim 16 is a relative term which renders theclaimindefinite. The
term “about to about’ is not defined by the claim, the specification does not provide a standard for ascertaining the
requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “about 4% to about 10%” in claim 17 is a relative term which renders the claim indefinite. The term “about to about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope
of the invention.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim
and any intervening claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the
rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Ross et al. (WO2018014004(A 1))
Claim 15 is drawn to any preserved tissue material
Ross et al. teach a flat sheet of fungal material. (example 1).
The material taught by   Ross et al. meet the limitations of claims 15, and thus anticipates the claimed invention.

Claims 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ross et al.
(W02012071589(A2))
Claims 15, 18 and 20 are drawn to any preserved tis sue material characterized in that it has a tensile
Strength that is at least about 5Kg/cm”, preferably at least about 10Kg/cm’ more preferably at least about 20Kg/cm2
further comprising at least one surface treatment agent selected from a natural or synthetic wax.

Ross et al. teach flat sheet of very strong fungal material {00076] treated with a wax [00051].

The Office does not have the facilities and resources to provide the factual evidence needed in order to
establish that the flat sheet disclosed by Ross et al. does not possess the same, material, structural and functional
characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the Applicant to
provide that the claimed product is different from those taught by the prior art and to establish patentable
differences. See in re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 1OUSPQ 2d 1922 (PTO Bd.
Pat. App. & Int. 1989).
The material taught by Ross et al. meet the limitations of claims 15, 18, and 20, and thus anticipates the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Haneef et al. (Advanced
Materials from Fungal Mycelium: Fabrication and Tuning of Physical Properties 2017)
Haneef et al. disclose a mycelium fibrous film which has tensile strength of 11.21 Kg/cm2 which is about at
least about 10Kg/cm’.

The material taught by Haneef et al. meet the limitations of claims 15 and 18, and thus anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set
forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the
differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious
at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

This applicationcurrently names joint inventors. In considering patentability of the claims under 35
U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time
any inventions covered therein were made absent any evidenceto the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and invention dates ofeach claimthat was not commonly
owned at the time a later invention was made in order for the examiner to consider the applicability of 35
U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Grahamv. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are
applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as
follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.


Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harlin et al. (WO2013096891 A1)
Harlin et al. teach Algal thermoplastics comprising plasticizer such as glycerol or sorbitol.
Harli et al. do not teach the exact percentage of the sugar alcohol in the material.
However,
The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary
skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for
a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to
determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent
some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount
would have been obvious at the time of Applicant’s invention.

At the time of the invention was made, it would have been obvious and within the scope of one of ordinary
skill in the art to modify the method of Harlin et al. and supplying the nutrient composition at different rate to obtain the optimal amount. One would have been motivated to do this depending on how soft or flexible one wants the material to be.
Thus, the invention as a whole was clearly prima facie obvious to one ordinary skill in the art at the time
the invention was made.


Comment

No claim is allowable.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be
directed to Annette H. Para whose telephone number is (571) 272-0982. The examiner can normally be reached
Monday through Thursday from5:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, contact the exammer’s supervisor, Zhou
Shubo (Joe) (571) 272-0724. The fax number for the organization where the application or proceeding is assigned is
(571) 273-8300.
Any inquiry ofa general nature or relating to the status of this application or proceeding should be directed to (571)
272-0547. Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent
Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center
(Patent EBC) for assistance. Representatives are available to answer your questions daily from6 am to midnight
(EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number,
the type of document you are having an image problem with, the number of pages and the specific nature of the
problem. The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7
business days. Applicants can also check PAIR to confirm that the problem has been corrected. The USPTO’s
Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The
USPTO’s PAIR system provides Intemet-based access to patent application status and history information. It also
enables applicants to view the scanned images of their own application file folder(s) as well as general patent
information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/Annette H Para/
 Primary Examiner